DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement

2.	The information disclosure statement (IDS) submitted on 6-3-2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

3.	Claim 14 is objected to because of the following informalities:  

Regarding claim 14 the recitation “the pressure is the sense chamber is equivalent….”, appears to contain a typo. Appropriate correction is required.

Double Patenting

In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 10661613 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited ‘146 patent claims all of the basic features of the claimed invention.

Claim Rejections - 35 USC § 102

5.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petrucelli et al (US 20120176233 A1).




Regarding claim 2 Petrucelli et al teaches a threaded portion [0034][0035] of the valve device [0035][0036] engages a threaded portion 42 of the pressure chamber 21 [0035][0036].

Regarding claim 3 Petrucelli et al teaches the valve device [0034][0035] includes a valve core actuator 34, wherein the valve core actuator 34 allows for addition or removal of fluid from the housing when the valve core actuator is depressed (inherent function of a tire valve).

Regarding claim 7 Petrucelli et al teaches circuitry [0038][0039], the power source [0053][[0073] configured to provide power to the circuitry and the sense element 61 62.


Regarding claim 8 Petrucelli teaches the circuitry [0038][0039] is disposed adjacent to the power source [0053][0073](fig. 5).

Regarding claim 9 Petrucelli et al teaches the circuitry [0038][0039] includes a wireless communicator [0053] in operative association with the sense element 125.

Regarding claim 10 Petrucelli et al teaches a portion of the housing 2 is constructed of a radio frequency transparent material [0041][0053][0058].

Regarding claim 11 Petrucelli et al teaches the wireless communicator [0053][0060][0068] is configured to wirelessly transmit a signal indicative of the pressure of a tire assembly [0053][0060][0068][0072].

Regarding claim 12 Petrucelli et al teaches the circuitry [0038][0039]  is removable from the housing 2 [0053].

Regarding claim 14 Petrucelli et al teaches the pressure is the sense chamber is equivalent to a pressure chamber pressure (fig. 2).

Regarding claim 15 Petrucelli teaches the sense element is attached to the sense chamber (via chamber 21) [0034].

Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/ANDRE J ALLEN/               Primary Examiner, Art Unit 2856